Per Curiam.

The last adjournment was without proof of any consent by the defendant. It was upon the suggestion of the plaintiffs, and without authority. The plaintiffs did not show that they had used due diligence to procure the attendance of the absent witness, nor at what distance he lived. There is no provision in the act *392giviiig to the magistrate unlimited discretion to adjourn, for any length of time, upon the suggestion, and at the pleasure of the plaintiff. This adjournment amounted to a discontinuance, and the cause was out pf court.
Judgment reversed.